DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to newly amended claim(s) 14-16 and 19 have been fully considered but they are not persuasive.
1). Applicant’s argument – To further prosecution the Applicant has proposed further amendments to independent claim 14 to be similar to the aspects in allowed claim 21. Claim 14 as amended includes the aspects of "using at least one communication link to communicate downlink optical master unit transport signals and uplink optical master unit transport signals between at least one remote master unit that includes the associated remote master unit and at least one local master unit that includes the associated local master unit," and "synchronizing communications of the distributed antenna system with a reference clock signal having a select wavelength that is conveyed through the downlink optical master unit transport signals and the uplink optical master unit transport signals."
the wavelength selective switch with a reference clock signal; and conveying the reference clock signal through the downlink optical master unit transport signals and the uplink optical master unit transport signals using a select wavelength.” 
As stated in the Remarks filed on 5/5/2020, the Applicant indicates “Claim 25 includes the aspect of "conveying the reference clock signal through the downlink optical master unit transport signals and the uplink optical master unit transport signals using a select wavelength." An example of an embodiment that discloses this method is illustrated in Figure 10 which is described in paragraph [0118] - [0120] of the present Application. As illustrated in Figure 10 and described in paragraphs [0118] - [0120], a reference signal generator 1000 generates signal with its own unique wavelength REF. The reference clock signal is within the referenced optical signal REF has described in paragraph [0118]. As further described in paragraph [0018], the reference optical signal is communicated to all of the remote and local master units 104 and 105 via switch 704. … .” That is, the claim 21 is related to the embodiment shown in Applicant’s Figure 10, where the referenced optical signal REF from the reference signal generator 1000 is distributed via the wavelength selective switch (704) through the downlink optical master unit transport signals and the uplink optical master unit transport signals. However, the claim 14 does not recite a wavelength selective switch.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14, and thus depending claims 15-16 and 19, recites the limitations “using at least one communication link to communicate downlink optical master unit transport signals and uplink optical master unit transport signals between at least one remote master unit that includes the associated remote master unit and at least one local master unit that includes the associated local master unit; …; and synchronizing communications of the distributed antenna system with a reference clock signal having a select wavelength that is conveyed through the downlink optical master unit transport signals and the uplink optical master unit transport signals.”
downlink optical master unit transport signals and the uplink optical master unit transport signals. The downlink optical master unit transport signals are generated by at least one remote master units, and the uplink optical master unit transport signals are generated by at least one local master units. That is, the reference clock signal is sent from a group of remote master units to a group of local master units, and the same group of local master units sends the reference clock signal to the same group of remote master units. The reference clock signal is used to synchronize different units. The original disclosure does not disclose that different units are synchronized by sending a reference clock signal from one group of remote master units to one group of local master units, and sequentially or at same time the same group of local master units sends the reference clock signal to the same one group of remote master units. The original disclosure discloses that a reference clock signal can be sent/distributed from a local master unit, or from a reference signal generator at a wavelength selective switch etc. (Specification [00114]-[00120]). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Note: claim 17 recites “using at least one wavelength selective switch to dynamically route the downlink optical master unit transport signals, the uplink optical master unit transport signals between the at least one remote master unit and the at least one local master unit and the reference clock signal”. That is, the claim 17 recites 

Allowable Subject Matter
Claims 1, 2, 4-13, 21-23 and 26-27 are allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             May 22, 2021